DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) filed since 06 September 2022, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.

 Status of Claims
This action is in reply to the application submitted by the applicant on 13 April 2016 and the response filed on 06 September 2022.
Claims 1, 7 and 15 have been amended by the Applicant.
Claims 2-3, 5-6, 8-14 and 16-20 are as Originally Presented.
Claim 4 is as Previously Presented.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-6 are directed to a process, Claims 7-14 are directed to a second process and Claims 15-20 are directed to a machine.  The answer is YES.

Step 2A:  Claims 1-20 recite a method and machine directed to the abstract idea of “transaction records management and storage”, (Spec, page 4, Lines 9-14).  Thus, transaction records management, a particular form of organizing of a human activity, is a fundamental economic practice.  
 
Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “provisioning for an account controlled by a primary account holder, controlled by a secondary user”, “storing transaction records relating to a plurality of payment transactions which were completed or declined” and “downloading the stored transaction records for display as a transaction history report”.  Claim 7, as representative, recites, “receiving a request for a payment transaction”, “access a set of usage rules” and “transmitting an alert, in response to accessing the usage rules, concerning the payment transaction”.  These claims represent a series of steps that contribute to “storing and recording payment transactions” for use by an account holder which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The only additional elements recited are a “first mobile device”, “second mobile device” and a “display” to view transaction history.  The additional elements, which are not recited except by function include a “memory element” for storing and downloading transaction records and a “processor” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing records). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving transaction records and performing determinations on the records) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. receiving, storing and downloading transaction records) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of storing records in memory, receiving transaction requests, and transmitting alerts concerning payment transactions are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 7 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-6, 8-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-6, 8-14 and 16-20 are directed toward additional transaction details of the independent claim steps.  Accordingly, claims 2-6, 8-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 7 and 15.            

Response to Arguments

7.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 06 May 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

With respect to the rejections at issue, the Applicant asserts that “The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings. The present claims are directed to, inter alia, a method for (i) provisioning a payment token to a first mobile device; (ii) storing transaction records relating to a plurality of payment transactions, the payment transactions all performed using the payment token; and (iii) downloading the stored transaction records to a second mobile device for display by the second mobile device as a transaction history report regarding use of the payment token by the first mobile device and an indication of at least one declined transaction of the plurality of payment transactions”, (Remarks, page 7, ¶ 4).
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for clarification.  Further, the Applicants above argument was previously presented in the Applicant’s Remarks, dated 06 May 2022 and answered in the Final Office Action dated 03 June 2022.  As such, the Examiner points back to the previous prosecution record for this detail and the Applicant’s arguments in this respect are not persuasive.

The Applicant further asserts that “it is highly pertinent, and indeed determinative, that claims 1-20 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application.”, (Remarks, page 8, ¶ 5).
The Examiner respectfully disagrees because the lack of monopolization is not a valid basis for the withdrawal of a rejection under the provisions of 35 U.S.C. 101 nor does it transform the claims into any form of practical application as argued here.  
Applicant’s specification, Page 1, (Background) addresses the inconvenience of issuing payment cards and authorizing payments requested by employees.  More specifically, in reference to parents regulating spending by their children, Page 1, Lines 17-22 recite,
 
“In a somewhat similar situation, parents sometimes provide their adolescent or young adult children with payment cards that are linked to the parents' payment accounts. Again, however, ordering and receiving the child's payment card may entail inconvenience. Moreover, it may not be a straightforward matter for the parent to with respect to the child's use of the payment card provided to him/her.”   

	Based upon the above, the invention is directed to the “inconvenience” of using payment cards and the ability for and employer (or parent) to “establish and enforce limits and accountability” upon the employee (or child) utilizing or having permissive access to a card holder’s Primary Account Number (PAN) by issuing transaction specific tokens.
	The Applicant’s payment token solution is broadly described in the specification on Page 3, Lines 12-28.  Further, Applicant’s specification, Page 6, Lines 10-17 recite: 

“As is also well known, payment account numbers and/or payment tokens may also be employed in online shopping transactions. In such transactions, the user/customer may interact with a shopping website hosted by the merchant's ecommerce server computer (not shown). For such transactions, the merchant's ecommerce server computer may perform many of the functions ascribed above to the POS terminal 106.  Such functions may include initiating a payment transaction authorization request message and receiving back a payment transaction authorization response message”.
	  
The Examiner notes that the Applicant admits that the payment token concept is “well known” for the purpose of convenient online and POS transactions.  The Applicant’s claims are merely directed to the storing, downloading and reporting of prior use of tokens.  Indeed, the final portion of the 3rd limitation of Claim 1 recites:

“the transaction history report including data indicative of (a) a
transaction location at which the first mobile device was used for payment; (b) a transaction date; and (c) a transaction amount.”   

The above portion of claim 1 clearly indicates that claim is directed to providing historical data associated with the payment account of a card holder.  There are no clear recitations of "account access by others" in Claim 1 other than to indicate the “downloading the stored transaction records to a second mobile device for display by the second mobile device as a transaction history report regarding use of the payment token by the first mobile device”.  Even in this case, the claim language merely addresses that historical data regarding transactions from one mobile device, is then displayed on another mobile device.
The Applicant’s arguments in this respect are not persuasive. 

The Applicant further asserts that “the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement” and then quotes the 2019 Guidance and the MPEP § 2106.04(a) regarding improvements in computer functionality.  The Applicant then asserts that “Such improvements include downloading a transaction report which indicates whether the transactions were completed or declined - such a process may show a more complete picture of both completed and attempted use of a payment token by a secondary user”, (Remarks, page 8, ¶ 6).
As a preliminary matter, the Examiner notes that this same argument was asserted in the Applicant’s Remarks dated 28 July 2021 and responded to by the Examiner in the Non-Final official action dated 06 January 2022.  This argument was again addressed in the Applicant’s Remarks, dated 06 May 2022 and answered in the Final Office Action dated 03 June 2022.  As such, the Examiner points back to the previous prosecution record for this detail and the Applicant’s arguments in this respect are not persuasive. 
Accordingly, the Applicant’s arguments are not persuasive and the and the subject rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammad. (US 9280765 B2) discloses systems, methods, and apparatuses for authenticating a cardholder using multiple tokenization authentication. Embodiments of the invention are directed at a method. The method includes receiving at a first entity a first token from a consumer and determining a second token associated with the first token. Once the second token is determined, the second token is sent to a server computer at a second entity. The server computer then determines an account identifier associated with the second token and processes a transaction using the account identifier. 
Lyman et al. (US 20130110658 A1) discloses processing payment transactions are provided. In some embodiments, payment account information is stored in a mobile wallet by a configuration portal server, and payment tokens are transmitted to a mobile device. A payment token may be submitted by the mobile device to a merchant point-of-sale device as part of a transaction. The payment token may be transmitted to a mobile wallet registry system, which may use the payment token to obtain the payment account information or otherwise complete the transaction. In some embodiments, more than one payment account may be stored in a mobile wallet, and more than one payment account may be associated with a given payment token.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691